Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 1/19/21 is acknowledged.  The traversal is on the ground(s) that the Office has not considered the relationship of the claims of Groups I - III with respect to MPEP § 806.03. Therefore, the burden necessary according to MPEP § 806.03(d) to sustain the conclusion that the groups lack unity of invention has not been met.  Accordingly, and for the reasons presented above, Applicants submit that the Office has failed to meet the burden necessary in order to sustain the requirement for restriction. Applicants therefore request that the requirement for restriction be withdrawn. 
This is found not persuasive for reasons explained in the restriction requirement. Further, the Applicants have canceled claims drawn to non-elected invention of Groups II & III. Hence Applicants’ traversal to the restriction requirement is now moot.
Elected claims 1-6 (Group I) filed 1/19/21 are present and under consideration in this Office Action.
2.	Drawings filed 12/26/19 are acknowledged.
3.	Priority claim to Provisional Application 62527351, filed 06/30/2017 is acknowledged.
4.	Information disclosure statement filed 1/15/20 is acknowledged. A signed copy of the same is provided with this Office Action.
5.	Claims 1-6 are allowed.
6.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent and non-patent data bases it is  It is further determined that claims 1-6, drawn to a genetically modified yeast cell with increased succinic acid production, comprising at least one genetic modification that increases flux through the pentose phosphate pathway and a genetic modification that increases activity of enzymes for 
US 20150240270 A1 teaches a genetically engineered yeast cell in which enzymes necessary for both the oxidative pathway and the reductive pathway from phosphoenol pyruvate to succinate are present in the cytoplasm at sufficient levels to operate said oxidative pathway and said reductive pathway in a balanced manner such that succinate is produced as a fermentation product under anaerobic or microaerobic conditions is the closest known prior art, which however, does not teach or make obvious the instantly claimed invention.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940